Citation Nr: 0313894	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1941.  He died on April [redacted]
, 1993.  The appellant is the 
veteran's widow.  In April 1993, the appellant was grated 
death pension benefits by the Regional Office (RO).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Roanoke, Virginia, RO of the Department of Veterans Affairs 
(VA) that denied a claim for special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.

REMAND

The Board notes that, prior to the appellant filling her 
claim for the current benefits, the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA" or "Act"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in the October 2002 statement of the case, the RO 
provided the appellant with notice of the VCAA.  However, 
that notice did not include notifying the appellant of who 
would be responsible for obtaining evidence.  Moreover, in 
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
and thereby foreclosed the Board's ability to remedy an RO's 
failure to provide the appellant with adequate VCAA notice.  
Therefore, the case must be remanded.  On remand, the RO 
should undertake all necessary actions to insure that the 
appellant is provided adequate notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the appellant and obtaining a VA examination to obtain 
medical opinion evidence necessary to adjudicate the 
appellant's claim.  See 38 U.S.C.A. § 5107A (West 2002).

As to missing evidence, the Board notes that a review of the 
record on appeal shows that the appellant reported receiving 
treatment for disabilities that render her in need of the 
claimed benefits from a number of physicians.  However, while 
a review of the record on appeal shows an August 2002 
statements in support of claim from the appellant's 
psychiatrist ("Dr. Hanna P. Kornles") as well as a November 
2002 statement in support of claim from another physicians 
whose signature cannot be read, it does not show that the RO 
requested all of the appellant's treatment records from the 
above physicians.  Similarly, the RO, in the October 2002 
decision, cited to a medical statement from a Dr. Del Toro 
and the appellant's representative, at her February 2003 
hearing, cited to an August 2000 statement from the 
appellant's doctor as well as the fact that the appellant, a 
few days prior to her hearing, was hospitalized at Allegheny 
Regional Hospital for one of the disabilities that renders 
her housebound or in need of aid and attendance (i.e. 
asthma).  Likewise, despite the appellant's claims to the 
contrary, it appears that she is in receipt of benefits from 
the Social Security Administration (SSA).  However, a review 
of the record on appeal does not reveal either of the cited 
to medical statements, the records from the appellant's 
recent hospitalization, or the appellant's SSA records.  
Furthermore, a review of the record on appeal does not show 
that the appellant was afforded a VA examination in 
connection with her appeal.  Therefore, on remand, actions to 
correct both of the above development problems needs to be 
undertaken by the RO.  Id.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the appellant 
and her representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim.  The 
letter should also specifically inform 
the appellant and her representative of 
which portion of the evidence is to be 
provided by the appellant and which part, 
if any, the RO will attempt to obtain on 
behalf of the appellant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact the appellant and 
request that she identify by name, 
address, and approximate (beginning 
and ending) dates of service, VA and 
non-VA, health care providers that 
treated her for the disabilities 
that she claims renders her 
housebound or in need of aid and 
attendance and notify her that her 
aid in securing records, to include 
providing authorizations for all 
private records, is needed.
b.  Obtain and associate with the 
record a copy of the statement from 
Dr. Del Toro cited to in the October 
2002 RO decision as well as a copy 
of the August 2000 doctor's 
statement cited to be the 
appellant's representative at the 
February 2003 hearing.  If the cites 
to the above records were in error, 
the RO must say so.
c.  Obtain all medical records from 
each entity the appellant 
identifies, including ALL records 
held by Dr. Hanna P. Kornles, Dr. 
Del Toro, and Allegheny Regional 
Hospital.
d.  The RO should obtain from the 
Social Security Administration any 
records pertinent to the appellant's 
claim for Social Security 
Administration benefits, as well as 
the medical records relied upon to 
adjudicate such a claim.
e.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claim's file, and the appellant and 
her representative should be 
informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a regular 
aid and attendance and housebound 
examination.  Send the claim's folder to 
the examiner for review.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms, to perform any 
required tests and studies, and to report 
in detail all clinical findings.  Based 
on the results of the examination and a 
review of the claim's folder, the 
examiner is asked to address the 
following questions:
(i).  Is the appellant helpless or 
is so nearly helpless as to require 
the regular aid and attendance of 
another person;
(ii)  Is the appellant blind or is 
so nearly blind as to have corrected 
visual acuity of 5/200 or less, in 
both eyes, or concentric contraction 
of the visual field to 5 degrees or 
less; 
(iii).  Is the appellant a patient 
in a nursing home because of 
incapacity;
(iv).  Is the appellant unable to 
dress or undress herself, to keep 
herself ordinarily clean, does she 
require frequent adjustment of any 
special prosthetic or orthopedic 
appliances, is she unable to feed 
himself, is she unable to attend to 
the wants of nature, or does she 
require assistance on a regular 
basis to protect her from hazards or 
dangers incident to her daily 
environment; 
(v).  Is the appellant suffering 
from a condition which, through its 
essential character, actually 
requires that she remain in bed; 
and/or
(vi).  Is the appellant 
substantially confined to her 
dwelling and the immediate premises 
or, if institutionalized, to the 
ward or clinical area, and is it 
reasonably certain that the 
disability or disabilities and 
resultant confinement will continue 
throughout her lifetime.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should again readjudicate the 
claim and should consider all of the 
additional information and/or evidence 
that has been associated with the claim's 
file since the issuance of the October 
2002 statement of the case.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken, to include 
all pertinent evidence received since the 
October 2002 statement of the case, and 
the applicable law and regulations 
governing the claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims  (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

